DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Amendment filed March 3, 2021 in response to the Office Action of December 4, 2020, is acknowledged and has been entered. Claims 1-21 are pending and being examined. 
	The USPTO produced a new BIB sheet reflecting the priority date of the instant application as now being December 8, 2009, as stated and argued by Applicants in their updated ADS sheet. Therefore the prior art rejections previously of record are withdrawn and a new rejection is set forth below.

New Rejection
 (based on new considerations)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Varda-Bloom et al, Proc. Amer. Assoc. Cancer Research, 2005, 46:abstract 2070 (IDS), in .
Varda-Bloom et al teach:
(a) administering DNA plasmid encoding HIF2α-ETS-1-PPE-1-ASMase to endothelial progenitor cells that confers endothelium-specific expression of secretory ASMase and sensitizes the cells to radiation;
(b) exposing the cells to 2 Gy radiation, resulting 5-fold enhancement of apoptotic death compared to cells not expressing ASMase, wherein apoptotic death with 2Gy was the equivalent of that seen normally with 10 Gy alone.
Varda-Bloom et al teach successfully targeting endothelial cells with a lentivirus vector encoding GFP-Luc reporter gene under the control of PPE-1 promoter, wherein non-endothelial cells were not targeted by the lentivirus and did not express the reporter. Varda-Bloom et al teach this demonstrates the ability to specifically target endothelial cells and suggests utilizing the viral vector to target endothelial cells to overexpress ASMase and enhance the radiation response of tumor neovasculature as endothelial cells shuttle delivery of ASMase into the tumor vascular bed to enhance radiosensitivity of tumors. Varda-Bloom et al teach it is established that ASMase catalyzes hydrolysis of sphingomyelin to the pro-apoptotic second messenger ceramide and initiates apoptosis in endothelium in response to ionizing radiation. Studies have shown that fibrosacrcomas and B16 melanomas grow 2-4 fold faster in asmase-/- mice than in asmase +/+ mice and are resistant to single dose irradiation due to inability to mount an apoptotic response in the tumor microvascular endothelium.
in vivo by IV administration, or with a replication deficient adenoviral vector, or by systemic/local radiation. Varda-Bloom et al do not teach further administering chemotherapy such as cisplatin, doxorubicin, and gemcitabine.
Smith et al teach and demonstrate successfully enhancing radiation-induced damage to solid melanoma tumors in vivo by:
(a) administering to subjects having tumors a viral vector encoding ASMase, resulting overexpression of ASMase in the tumors, and
(b) systemically exposing the subjects to radiation (15 Gy), resulting in markedly enhanced cell death compared to control treatments (abstract; Figure 2 and 3). Smith et al teach it is well known that ASM is especially important in the irradiation-induced death response of endothelial cells and their own study demonstrated ASMase expression directly impacted angiogenic endothelial cells, reducing tumor vasculature and tumor size (p. 1569, col. 1). Smith et al teach they demonstrated that overexpression of ASMase can be used synergistically with irradiation in vivo to induce cell death and suggest utilizing this method to treat cancer (p. 1569, col. 1, Discussion). Smith additional teach it is known that ASMase can be used synergistically with irradiation both in vitro and in vivo to induce cell death and suggest using them in cancer treatment (p. 1569, col. 1 at the bottom). Cancer currently being treated with chemotherapy drugs known to synergistically work with ceramide and/or involving ASM (e.g. cisplatin, doxorubicin, gemcitabine) should be considered for combination therapy (p. 1570, col. 1).
Hodish et al teach and demonstrate successful in vivo intravenous administration of a replication deficient adenoviral vector encoding a gene under the endothelial specific PPE-1 promoter (Figure 1, Methods) to subjects having solid tumors that resulted in specific expression of the gene in endothelial cells, synergistic suppression of tumor progression and angiogenesis when combined with localized radiotherapy (see Results and Figures 5-7). Hodish et al conclude that the radiosensitized PPE1 viral vector system has the advantages of: (1) specifically expressing its gene in tumoral angiogenic blood vessels, making it a universal tool to be used against many types of angiogenic solid tumors; (2) being angiogenic-specific enabling safe systemic administration that can be utilized against both primary and metastatic cancer; and (3) it is externally potentiated, exploiting the gene related bystander effect and radio-sensitization (abstract; p. 430, col. 1).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to practice the method of Varda-Bloom et al in vivo and utilizing a replication-deficient adenoviral vector to intravenously deliver the ASMase to endothelial cells and tumors. One would have been motivated to because Varda-Bloom et al explicitly suggest practicing the method in vivo to treat tumors and suggest utilizing a viral vector to deliver the ASMase to endothelial cells in vivo. One of ordinary skill in the art would have a reasonable expectation of success given: (1) Varda-Bloom et al demonstrate a viral vector successfully delivered a target gene specifically expressed in endothelial cells under control of HIF2α-ETS-1-PPE-1; (2) Smith et al successfully demonstrate ASMAse delivered by viral vector in vivo to sensitize cells to irradiation resulting in synergistic cell death and cancer treatment; (3) Hodish et al successfully in vivo by intravenous administration to sensitize tumors to irradiation and result in synergistic suppression of tumor progression and angiogenesis; and (4) Hodish et al teach the advantages of utilizing the adenoviral vector encoding a gene under the PPE-1 promoter for (i) specifically expressing the gene in tumoral angiogenic blood vessels, making it a universal tool to be used against many types of angiogenic solid tumors, (ii) being angiogenic-specific enabling safe systemic administration that can be utilized against both primary and metastatic cancer; and (iii) it is externally potentiated, exploiting the gene related bystander effect and radio-sensitization.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer the radiation locally or systemically in the method of Varda-Bloom et al. One would have been motivated to and have a reasonable expectation of success to given Smith et al and Hodish et al exemplify that either systemic or local radiation results in synergistic tumor treatment.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer chemotherapy such as cisplatin, doxorubicin, and gemcitabine in the method of Varda-Bloom et al. . One would have been motivated to and have a reasonable expectation of success to given Smith et al teach and suggest adding chemotherapy to the method of ASMase delivery in cancer treatment because it is already established that these chemotherapeutics synergize with it in cancer treatment.




3.	All other rejections recited in the Office Action mailed December 4, 2020 are hereby withdrawn in view of arguments and new priority date, and in view of co-pending application 15/643,430 being abandoned.


4.	Conclusion: No claim is allowed.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Laura B Goddard/Primary Examiner, Art Unit 1642